                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


KILEY L. BENITEZ-WHITE                        §
and others similarly situated                 §
                                              §     CIVIL ACTION NO. 4:20-CV-1562
Plaintiffs                                    §
                                              §
                                              §
VS.                                           §
                                              §
PEOPLES REPUBLIC OF CHINA and                 §       CLASS ACTION COMPLAINT
COMMUNIST PARTY OF CHINA                      §
                                              §
Defendants                                    §
                            CLASS ACTION COMPLAINT


TO THE HONORABLE U.S. DISTRICT JUDGE:


       COME NOW, Kylie L. Benitez-White and others (“Plaintiffs”), by and through

their attorneys, and bring this action on behalf of themselves and all others similarly

situated against the PEOPLES REPUBLIC OF CHINA (“PRC”) and the COMMUNIST

PARTY OF CHINA (“CPC”), collectively “DEFENDANTS”. Plaintiffs hereby allege,

on information and belief, except as to those allegations which pertain to the named

Plaintiffs, which allegations are based on personal knowledge, as follows:


                             I. NATURE OF THE ACTION

       1.      Plaintiffs bring this class action on behalf of U.S. residents who were

affected by the 2020 outbreak of COVID-19, also known as Coronavirus.

       2.      Through negligence, carelessness, and purposeful subterfuge, Defendants

unleased an epidemic across the United States that has been traced back to China’s only

Biosafety Level 4 containment lab in Wuhan, China.


                                                                                          1
       3.      Despite multiple warnings from various U.S. agencies, Defendants

operated the Wuhan Biosafety Level 4 lab in an unsafe and negligent manner that led to

the outbreak of COVID-19. This disease outbreak and subsequent pandemic has caused

more than 70,000 deaths in the United States, loss of jobs, loss of economic activity, and

permanent damage to the survivors of the epidemic.

       4.      By selling a large portion of its goods in Texas, delivering shipping

containers and automobiles with a yearly value of $1.83 Billion dollars through the Port

of Houston, and collecting payments for goods shipped to Texas, DEFENDANTS have

availed themselves to the laws of the State of Texas and the United States.

       5.      Due to their negligence, wrongful acts, neglect, carelessness,

unskillfulness, and default, DEFENDANTS are liable to residents of Texas and the

United States, under Texas and Federal law.

       6.      Plaintiffs bring this class action on behalf of themselves and all others

similarly situated, asserting claims including death, personal injury, and economic losses

under Texas law, the Justice Against Sponsors of Terrorism Act (JASTA) codified as 18

USC § 2333 (amended by the federal Justice Against Sponsors of Terrorism Act, Pub. L.

No. 114-222, 130 Stat. 852 (2016)), and claims under common law.

       7.      Plaintiffs seek damages and equitable relief on behalf of the class, which

relief includes but is not limited to the following: providing class members with

compensation for death or injury, loss of employment, and business losses; costs and

expenses, including attorney’s fees; and any additional relief that this Court determines to

be necessary to provide complete relief to Plaintiffs and the Class.


       II. U.S. CONGRESSIONAL DELEGATION NOTES DEFENDANTS
           PRC AND CPC RESPONSIBLE FOR COVID-19 PANDEMIC



                                                                                             2
       8.      On April 16, 2020, U.S. Representative Dan Crenshaw (R-Texas) and U.S.

Senator Tom Cotton (R-Arkansas) introduced legislation that would allow Americans to

seek compensation from DEFENDANTS due to DEFENDANTS’ negligence and actions

in allowing the COVID19 virus to spread into the general population and attempting to

coverup the outbreak for political reasons, that led to more deaths.

       9.      Congressman Crenshaw notes the following:


               “We need to hold the Chinese government accountable for their malicious
               lies and coverup that allowed the coronavirus to spread across the world.
               The communist regime expelled journalists, silenced whistleblowers, and
               withheld vital information that delayed the global response to the
               pandemic. Simply put: their actions cost American lives and livelihoods.
               This bill will help ensure China’s actions are not without consequences.”

                       Posted April 16, 2020 on Congressman Crenshaw’s webpage.
                       See https://crenshaw.house.gov/news/documentsingle.aspx?Docu
                       mentID=267


       10.     Senator Cotton notes the following:


               “By silencing doctors and journalists who tried to warn the world about
               the coronavirus, the Chinese Communist Party allowed the virus to spread
               quickly around the globe. Their decision to cover up the virus led to
               thousands of needless deaths and untold economic harm. It’s only
               appropriate that we hold the Chinese government accountable for the
               damage it has caused.”
                       Posted April 16, 2020 on Congressman Crenshaw’s webpage.
                       See https://crenshaw.house.gov/news/documentsingle.aspx?Docu
                       mentID=267


       11.     The statements made by Congressman Crenshaw and Senator Cotton are

also significant, because these two members of Congress have access to daily classified

briefings that contain significantly more information on the origin of COVID-19, than the

general public has been privy to.



                                                                                          3
      III. U.S. SCIENTISTS PREVIOUSLY WARNED DEFENDANTS ABOUT
 LAPSES IN WUHAN BIOSECURITY LEVEL 4 LAB PROCEDURES, SAFETY,
        AND PROTOCOL THAT COULD LEAD TO AN PANDEMIC


        12.     Prior to the statements by Senator Cotton and Congressman Crenshaw,

U.S. State Department Officials noted that the safety protocols and procedures at the

Wuhan Biolab (the only Level 4 Biosecurity Site in China), were lacking and created an

extremely dangerous situation.

        13.     In January 2018, the U.S. Embassy in Beijing took the unusual step of

repeatedly sending U.S. science diplomats to the Wuhan Institute of Virology (WIV) 1 to

conduct safety audits and report back to the embassy.

        14.     The scientists were alarmed because the Wuhan lab lacked basic safety

protocols and was being operated in a dangerous manner. The scientists’ observations

were written into a cable drafted by the U.S. Embassy and forwarded to the U.S. State

Department. The cable notes:


                “During interactions with scientists at the WIV laboratory, they noted the
                new lab has a serious shortage of appropriately trained technicians and
                investigators needed to safely operate this high-containment laboratory.”



        15.     As the cable stated, the U.S. visitors met with Shi Zhengli, the head of the

research project, who had been publishing studies related to bat coronaviruses for many

years. In November 2017, just before the U.S. officials’ visit, Shi’s team had published

research showing that horseshoe bats they had collected from a cave in Yunnan province



____________________
1 - In 2015, the Wuhan lab became China’s first laboratory to achieve the highest level of
      international Biosafety (known as BSL-4)



                                                                                             4
were very likely from the same bat population that spawned the SARS coronavirus in

2003.

        16.   The cable added:

              “Most importantly, the researchers also showed that various SARS-like
              coronaviruses can interact with ACE2, the human receptor identified for
              SARS-coronavirus. This finding strongly suggests that SARS-like
              coronaviruses from bats can be transmitted to humans to cause SARS-like
              diseases. From a public health perspective, this makes the continued
              surveillance of SARS-like coronaviruses in bats and study of the animal-
              human interface critical to future emerging coronavirus outbreak
              prediction and prevention.”

                      See Washington Post. ‘State Department Cables Warned of Safety
                       Issues in Wuhan Lab Studying Bat Coronaviruses’, https://www.
                       washingtonpost.com/opinions/2020/04/14/state-department-
                       cables-warned-safety-issues-wuhan-lab-studying-bat-
                       coronaviruses/ accessed April 22, 2020.


        17.       The dangerousness of this type of research is well-known. In fact, in

October 2014, the U.S. government imposed a moratorium on funding of any research

that makes a virus more deadly or contagious, known as ‘gain of function’ experiments.

Id.




   IV. INTELLIGENCE DOSSIER PREPARED BY THE USA, UK, CANADA,
  AUSTRALIA, AND NEW ZEALAND NOTES WUHAN LAB WAS STUDYING
     AND MODIFYING BAT CORONAVIRUSES PRIOR TO OUTBREAK


        18.   In April 2020, Western Intelligence agencies released a report linking the

coronavirus research in the Wuhan Biosafety Level 4 lab, to the COVID-19 pandemic.

The report noted that the Wuhan researchers, including Dr. Shi Zhengli, collected a

sample of horseshoe bat feces that contained a virus that was 96.2% identical to COVID-

19.



                                                                                           5
       19.       The Wuhan lab team was also conducting research to synthesize SARS-

like coronaviruses to determine whether the viruses could be transmissible from bats to

mammals. Furthermore, a November 2015 study produced by the Wuhan researchers and

Dr. Shi Zhengli noted that the lab created SARS-like viruses that could jump from bats to

humans and there was no treatment.

       20.       Dr. Shi Zhengli’s study notes:

       “To examine the emergence potential (that is, the potential to infect humans) of

       circulating bat CoVs, we built a chimeric virus encoding a novel, zoonotic CoV

       spike protein — from the RsSHCO14-CoV sequence that was isolated from

       Chinese horseshoe bats — in the context of the SARS-CoV mouse-adapted

       backbone.”


       21.       The co-author of Dr. Zhengli’s paper, Professor Ralph Baric said the

following about the Wuhan lab-created virus in an interview with Science Daily:

       “This virus is highly pathogenic and treatments developed against the original

       SARS virus in 2002 and the ZMapp drugs used to fight Ebola fail to neutralise

       and control this particular virus.”


       22.       Even more troubling, the Wuhan researchers were also transporting live,

wild-caught bats from Australia to be dissected and studied to identify more deadly

coronaviruses.

       23.       The COVID-19 virus was kept in the Wuhan lab until late 2019 when an

employee violated safety protocols and caused the release of the virus into the local

population. The Wuhan lab worker, researcher Huang Yan Ling, is believed to be patient

zero. She was apprehended and arrested by DEFENDANTS after a news report from the



                                                                                           6
South China Morning Post indicated that Ling was patient zero. To date, Huang Yan

Ling’s whereabouts are unknown.

       24.     On December 31, 2019, Chinese authorities began censoring news of the

virus from search engines, deleting terms including “SARS variation, “Wuhan Seafood

market” and “Wuhan Unknown Pneumonia.” On January 1, 2020, without any

investigation into where the virus originated from, the Wuhan seafood market was closed

and disinfected.

       25.     The following are key dates in DEFENDANTS’ efforts to cover-up the

COVID-19 outbreak:


NOV 9, 2015          Wuhan Institute of Virology publish a study revealing they created
                     a new virus in the lab from SARS-CoV.


DEC 6, 2019          Five days after a man linked to Wuhan’s seafood market presented
                     pneumonia-like symptoms, his wife contracts it, suggesting human
                     to human transmission.


DEC 27, 2019         China’s health authorities told a novel disease, then affecting some
                     180 patients, was caused by a new coronavirus.


DEC 26-30, 2019      Evidence of new virus emerges from Wuhan patient data.


DEC 31, 2019         Chinese internet authorities begin censoring terms from social
                     media such as Wuhan Unknown Pneumonia.


JAN 1, 2020          Eight Wuhan doctors who warned about new virus are detained
                     and condemned.


JAN 3, 2020          China’s top health authority issues a gag order.


JAN 5, 2020          Wuhan Municipal Health Commission stops releasing daily
                     updates on new cases. Continues until January 18.




                                                                                        7
JAN 10, 2020           PRC official Wang Guangfa says outbreak “under control” and
                       mostly a “mild condition”.


JAN 12, 2020           Professor Zhang Yongzhen’s lab in Shanghai is closed by
                       authorities for “rectification”, one day after it shares genomic
                       sequence data with the world for the first time.


JAN 14, 2020           PRC National Health Commission chief Ma Xiaowei privately
                       warns colleagues the virus is likely to develop into a major public
                       health event.


JAN 24, 2020           Officials in Beijing prevent the Wuhan Institute of Virology from
                       sharing sample isolates with the University of Texas.


FEB 6, 2020            China’s internet watchdog tightens controls on social media
                       platforms.




       26.     After the outbreak, officials with the Chinese Communist Party attempted

to stem the flow of information about the outbreak by arresting doctors, suspending news

reports, removing information from websites, and sequestering scientists who worked at

the Level 4 Biosecurity lab in Wuhan. In addition, DEFENDANTS spread a false

narrative that the virus came from the local wet market, when in fact the local market

does not sell dead bats, live bats, or bat soup.

       27.     Ultimately, DEFENDANTS’ actions to control information and save face,

led to more infections, deaths, loss of jobs, loss of businesses, and economic damages in

the United States.

       28.     What started off as an infected employee in a Biosecurity Level 4 lab in

Wuhan morphed into a worldwide pandemic that changed the fabric of life in the United

States with the deaths of more than 70,000 U.S. residents and the loss of millions of jobs.

       29.     The proximate cause of these damages to U.S. citizens and class members


                                                                                             8
are the DEFENDANTS’ wrongful acts, neglect, negligence, carelessness, unskillfulness,

and default.

                            V. JURISDICITON AND VENUE


        30.       This Court has subject matter jurisdiction pursuant to 18 USC § 2333

(amended by the federal Justice Against Sponsors of Terrorism Act, Pub. L. No. 114-222,

130 Stat. 852 (2016)) and 28 U.S.C. §§1331, 1332, and 1367, because Plaintiffs’ claims

arise under federal statute. The Court has supplemental jurisdiction over Plaintiffs’ state

law claims pursuant to 28 U.S.C. §1367(a).

        31.       This Court has original jurisdiction over this action under the Class Action

Fairness Act of 2005, 28 U.S.C. §1332(d)(2) (“CAFA”), as to the named Plaintiffs and

every member of the Class, because the proposed Class contains more than 100 members,

the aggregate amount in controversy exceeds $5 million, and members of the Class reside

across the United States and are therefore diverse from Defendant.

        32.       This Court has jurisdiction over Defendants because Defendants have

availed themselves to the laws of the United States by conducting significant business in

the United States and exporting goods with a value of $120.3 Billion dollars to the United

States in 2018.

        33.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

District. Venue is proper in this District as Lead Plaintiff lives in this District and lost her

job in this District. Venue is also proper under 18 U.S.C. §1965(a), because Defendants

transact a substantial amount of their business in this District through the Port of

Houston, which receives $1.83 Billion dollars of Defendants’ yearly exports to the United




                                                                                               9
States. Defendants are also the second top exporting country that utilizes the Port of

Houston. See U.S. Trade Numbers and U.S. Census data https://www.ustradenumbers.

com /port/port-of-houston, accessed on April 22, 2020.




                                      VI. PARTIES


       34.     Plaintiff Kiley L. Benitez-White (“Ms. Benitez”) resides in Conroe, Texas.

Ms. Benitez was employed by C&A Peppers Properties but was laid off in March 2020

due to the COVID-19 pandemic.

       35.     Defendants Peoples Republic of China (“PRC”) and Communist Party of

China (“CPC”) are based overseas yet conduct substantial business in the State of Texas

by delivering more than $1.83 Billion dollars’ worth of goods to the United States

through the Port of Houston.

       36.     Defendants PRC and CPC do not have sovereign immunity under the Joint

Sponsors of Terrorism Act (JASTA, 18 USC §2333). Defendant CPC does not have

sovereign immunity as it is a political party, and not a sovereign country.

       37.     Defendants are not signatories to the Hague Convention and can be served

via 28 USC §1608 (a)(3).




                   VII. DEFENDANT’S UNLAWFUL CONDUCT


       38.     Since the mid 2010s, Defendants have operated a Biosecurity Level 4 lab

in Wuhan, China. The initial purpose of the lab was to study and develop treatments for

novel coronaviruses, MERS, and other contagious and communicable diseases.



                                                                                         10
       39.     On or about May 2015, one of the head scientists at the Wuhan

Biosecurity Level 4 lab began to track and trace novel coronaviruses in bats. Part of the

research involved harvesting these viruses from various bat populations in Southern

China. Many of these viruses had not been transmitted to humans yet. This harvesting

represented an opportunity to study new or novel coronaviruses and how they would

respond to various types of treatment.

       40.     However, this capture and collection of bat specimens and novel

coronaviruses was also dangerous, as an outbreak due to improper lab procedures and

safety measures was a major risk to the populace, since these viruses are deadly to

humans.

       41.     Visits by U.S. scientists and diplomatic cables from the U.S. Embassy in

Beijing, China to the U.S. State Department reiterated these dangerous conditions and

lack of safety protocols to include: inadequate storage, inadequate disposal, and improper

use of safety equipment.

       42.     The cables noted that the DEFENDANTS Wuhan lab was experimenting

with bat-derived coronaviruses:


               “Most importantly, the researchers also showed that various SARS-like
               coronaviruses can interact with ACE2, the human receptor identified for
               SARS-coronavirus. This finding strongly suggests that SARS-like
               coronaviruses from bats can be transmitted to humans to cause SARS-like
               diseases. From a public health perspective, this makes the continued
               surveillance of SARS-like coronaviruses in bats and study of the animal-
               human interface critical to future emerging coronavirus outbreak
               prediction and prevention.”

                      See Washington Post. ‘State Department Cables Warned of Safety
                       Issues in Wuhan Lab Studying Bat Coronaviruses’, https://www.
                       washingtonpost.com/opinions/2020/04/14/state-department-
                       cables-warned-safety-issues-wuhan-lab-studying-bat-




                                                                                        11
                        coronaviruses/ accessed April 22, 2020.


       43.     Upon information and belief, the patient zero that unleashed the COVID-

19 pandemic was a lab tech working at the Biosecurity Level 4 lab in Wuhan. The lab

tech was told to destroy some samples of COVID-19, but due to improper safety

protocols, the lab tech became infected with COVID-19 and subsequently released the

virus to a major population center in Wuhan, China.

       44.     The whereabouts of the Wuhan Biosecurity Level 4 lab tech and the lab’s

chief scientist are unknown. It is believed that they were detained and sequestered by

Defendants, with the possibility that they were imprisoned or executed for their errors.

       45.     Rather than admit the outbreak occurred and take immediate steps to deal

with the contagion, the Defendants worked together to quash, hide, and discount the story

about the outbreak.

       46.     In fact, one of the local Wuhan medical doctors (not affiliated with the

Biosecurity Level 4 lab) who began to report about the COVID-19 outbreak was arrested

and subsequently punished for causing a panic and creating dissent. This same doctor, Dr.

Li Wenliang, later became infected with COVID-19 and died on Feb 6, 2020.

       47.     Due to Defendants’ actions of: a) improperly operating a Biosecurity

Level 4 lab in Wuhan, China then b) taking proactive steps to cover-up the outbreak,

Defendants unleased a plague and viral pandemic upon the world.

       48.     As the United States is the Defendants’ largest trade partner, the United

States and its residents have been hit hardest by the epidemic.

       49.     As of May 1, 2020, more than 70,000 U.S. residents have died, hundreds

of thousands have been hospitalized, and millions of Americans have lost their jobs and




                                                                                           12
economic livelihood.

        50.      Defendants have a history of lax safety protocols, political oppression,

heavy-handed tactics towards whistleblowers, and severe human rights abuses to include

the harvesting and sale of organs from political prisoners. These deceptive actions,

negligence, and misconduct can only be remedied through Class Action litigation.




                           VIII. PLAINTIFFS’ ALLEGATIONS


        51.      Plaintiffs are U.S. residents who have suffered personal injury and

economic damages due to Defendants’ misconduct.

        52.      Plaintiffs learned that far from being the only ones experiencing such

problems with the Defendants, there were hundreds of thousands of other residents with

similar complaints.

        53.      Plaintiffs have suffered injury in fact and loss of life, money, or property,

and they have been damaged in varying amounts depending on the type of losses they

experienced. These classmembers will be organized in groups, according to their

respective damage models, in the forthcoming class definition to be provided at Class

certification.


                                IX. CLASS ALLEGATIONS


        54.      Plaintiffs bring this class action on behalf of themselves individually and

all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure.

        55.      The proposed class consists of all U.S. residents and businesses that were

affected by the COVID-19 pandemic through and including the date of the class notice



                                                                                            13
(the “Class”).

       56.       This action is properly brought as a class action for the following reasons:


                 a.       proposed class is so numerous and geographically dispersed

                 throughout the United States that the joinder of all class members is

                 impracticable. When Plaintiffs do not know the exact number and identity

                 of all class members, Plaintiff believes there are tens if not hundreds of

                 thousands of class members;

                 b.       the disposition of Plaintiffs’ and proposed class members’ claims

                 in a class action will provide substantial benefits to both parties and the

                 Court;

                 c.       the proposed class is ascertainable and there is a well-defined

                 community of interest in the questions of law or fact alleged herein since

                 the rights of each proposed class member were infringed or violated in the

                 same fashion;

                 d.       there are questions of law and fact common to the proposed class

                 which predominate over any questions that may affect particular class

                 members. Such common questions include:

                          (i) Whether Defendants are liable for damages arising from the

                 COVID-19 pandemic that was the proximate cause of classmembers’

                 death, injury, disability, loss of income, or loss of job, due to the

                 Defendants, or Defendants’ agents, or Defendants’ servants: wrongful act,

                 neglect, carelessness, unskillfulness, or default.

                          (ii) In the instant case, Defendants’ wrongful act, neglect, and/or




                                                                                                14
carelessness in the operation of the Wuhan Biosecurity Level 4

Containment Lab was the proximate cause that led to Plaintiffs’ injuries.

       Specifically, that:

               (1) Defendants operated a lab that was used to track and

               study live bat coronaviruses that were dangerous and

               contagious to humans.

               (2) Defendants were repeatedly warned that the lab was not

               following Level 4 Biocontainment Safety protocols.

               (3) Defendants hired and supervised staff that were

               untrained and not qualified to maintain safety protocols.

               (4) One of Defendants’ employees was ordered to destroy

               live virus samples including a sample of the COVID-19

               contagion, otherwise known as the ‘novel coronavirus’.

               (5) Instead of destroying the sample, the Defendants’

               employee became infected, due to improper lab protocols,

               and then inadvertently released COVID-19 into the general

               population in Wuhan, China.

               (6) When the first contagion clusters were detected in

               Wuhan, China, Defendants immediately began a campaign

               to silence, discredit, and stop the release of information

               identifying COVID-19 as a virus that was being studied at

               the Wuhan Biosecurity Level 4 lab.

               (7) Defendants arrested, sequestered, and silenced medical

               personnel who identified the outbreak and were determined


                                                                            15
                to stop the COVID-19 outbreak at an early stage.

                (8) This cover-up led to even more deaths and injury as the

                virus was able to cross borders through international

                airline travel.

                (9) Due to the high infection rate of COVID-19, and the

                actions and inactions of Defendants, tens of thousands of

                U.S. residents have died, many more have been

                hospitalized, and millions are unemployed.

       (ii)     Whether Defendants improperly operated the Biosecurity

Level 4 lab in Wuhan, China.

       (iii)    Whether Defendants are strictly liable to Plaintiffs and the

class and whether Defendants failed to warn Plaintiffs and the class;

       (iv)     Whether Defendants are liable to Plaintiffs under Texas

Wrongful Death statutes;

       (v)      Whether Defendants are liable to Plaintiffs for Plaintiffs’

economic losses and damages;

       (vi)     Whether Defendants are liable to Plaintiffs for Plaintiffs’

personal injury;

       (vii)    Whether Plaintiffs and proposed class members have been

harmed and the proper measure of relief;

       (viii)   Whether Defendants violated Title 18 USC § 2333

(amended by the federal Justice Against Sponsors of Terrorism Act, Pub.

L. No. 114-222, 130 Stat. 852 (2016)) and 28 U.S.C. §§1331, 1332; and

       (ix)     Whether Plaintiffs and proposed class members are entitled


                                                                              16
to an award of punitive damages, attorney’s fees and expenses against

Defendants.

e.     Plaintiffs’ claims are typical of the claims of the members of the

proposed class.

f.      Plaintiffs will fairly and adequately protect the interests of the

proposed class in that they have no interests antagonistic to those of the

other proposed class members, and Plaintiffs have retained attorneys

qualified in consumer class actions, business litigation, multi-district

litigation, and complex litigation as counsel.

g.     A class action is superior to other available methods for the fair

and efficient adjudication of this controversy for at least the following

reasons:

       (i)     Given the size of individual proposed class member’s

       claims and the expense of litigating those claims, few, if any,

       proposed class members could afford to or would seek legal

       redress individually for the wrongs Defendants committed against

       them and absent proposed class members have no substantial

       interest in individually controlling the prosecution of individual

       actions;

       (ii)    This action will promote an orderly and expeditious

       administration and adjudication of the proposed class claims,

       economies of time, effort, and resources will be fostered and

       uniformity of decisions will be insured;

       (iii)   Without a class action, proposed class members will


                                                                             17
                       continue to suffer damages, and Defendants’ violations of law will

                       proceed without remedy while Defendants continues to reap and

                       retain the substantial proceeds of its wrongful conduct; and

                       (iv)    Plaintiffs know of no difficulty that will be encountered in

                       the management of this litigation, which would preclude its

                       maintenance as a class action.


       57.     Plaintiffs seek damages and equitable relief on behalf of the proposed

class on grounds generally applicable to the entire proposed class.




                              X. FIRST CAUSE OF ACTION
                                    (Wrongful Death)
       58.     Plaintiffs re-allege and incorporate by reference the allegations contained.

       59.      In Texas, an entity (or country) is liable for damages arising from an

injury that causes an individual’s death if the injury was caused by the entity’s (or

country’s) or his agents’ or servants’:

               a)      wrongful act,

               b)      neglect,

               c)      carelessness,

               d)      unskillfulness,

               e)      or default.


       60.     In the instant case, the Defendants’ wrongful act, neglect, and/or

carelessness in their operation of the Wuhan Biosafety Level 4 lab was the proximate

cause of classmembers’ death.



                                                                                         18
                           XI. SECOND CAUSE OF ACTION
                                  (Personal Injury)
       61.     Plaintiffs re-allege and incorporate by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       62.     This cause of action arises under the Texas Personal Injury statutes. In

Texas, the theory of negligence is based upon: a) the defendant owed the victim a duty of

care, b) the defendant breached this duty it owed to the plaintiff, c) the breach caused the

victim to suffer an injury, and d) the victim suffered damages stemming from the injury.

       63.     In the instant case, Defendants negligently operated a Biosecurity Level 4

Containment Lab in Wuhan, China that led to an outbreak of COVID-19.

       64.     The Defendants were negligent in the collection and study of novel

coronaviruses in bats, including COVID-19, a virus that is fatal to humans.

       65.     The Defendants were negligent in the disposal of COVID-19. A lab tech

was ordered to destroy various active COVID-19 samples. However, due to improper

training and safety protocols, the lab tech became infected with COVID-19 and then

released the contagion into the general population.

       66.     The Defendants discovered the release of COVID-19 into the general

population then intentionally began a cover-up to hide the release.

       67.     Defendants then began a disinformation campaign that blamed the United

States and the United States Army as the source of the COVID-19 outbreak.

       68.     Defendants’ negligence was the proximate cause of personal injuries

suffered by the class members. These personal injuries include death, hospitalization,

infection, permanent damage to lungs, and other physical ailments.




                                                                                          19
                           XII. THIRD CAUSE OF ACTION
                                  (Gross Negligence)


       69.     Plaintiffs re-allege and incorporate by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       70.     In Texas, the theory of gross negligence is based on an objective and

subjective component. That is: 1) viewed objectively from the standpoint of the actor, the

act or omission must involve an extreme degree of risk, considering the probability and

magnitude of the potential harm to others; and 2) the actor must have actual, subjective

awareness of the risk involved, but nevertheless proceed in conscious indifference to the

rights, safety, or welfare of others. See Lee Lewis Constr., Inc. v. Harrison, 70 S.W.3d

778, 785 (Tex. 2001).

       71.     In the instant case, Defendants operated a Biosecurity Level 4

Containment Lab in Wuhan, China with gross negligence that led to an outbreak of

COVID-19.

       72.     The Defendants were grossly negligent in the collection and study of

novel coronaviruses in bats, including COVID-19, a virus that is fatal to humans.

       73.     The Defendants were grossly negligent in the disposal of COVID-19. A

lab tech was ordered to destroy various active COVID-19 samples. However, due to

improper training and safety protocols, the lab tech became infected with COVID-19 and

then released the contagion into the general population.


       74.     The Defendants discovered the release of COVID-19 into the general

population then intentionally began a cover-up to hide the release.

       75.     Defendants then began a disinformation campaign that blamed the United

States and the United States Army as the source of the COVID-19 outbreak. Defendants


                                                                                           20
actions were again grossly negligent.

       76.     Defendants’ gross negligence was the proximate cause of personal injuries

and economic losses suffered by the class members. These personal injuries include

death, hospitalization, infection, permanent damage to lungs, and other physical ailments.




                          XIII. FOURTH CAUSE OF ACTION
                                 (Respondeat Superior)


       77.     Plaintiffs re-allege and incorporate by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       78.     In Texas, under the doctrine of respondeat superior, an employer can be

held vicariously liable for the tortious acts of its employees conducted within the scope of

their employment. See Baptist Mem'l Hosp. Sys. v. Sampson, 969 S.W.2d 945, 947 (Tex.

1998). Employers are held liable for the conduct of their employees because employers

generally have the right to control the means and methods of the employees’ work.

       79.     In the instant case, Defendants are responsible for the negligence of their

employees’ actions in operating the Biosecurity Level 4 lab in Wuhan, China. Defendants

had been warned repeatedly that their lab safety procedures were inadequate. In addition,

Defendants’ employees were collecting and studying live COVID-19 samples taken from

bats. This negligent operation of the lab and the collection, storage, and improper

disposal of the COVID-19 virus led to Plaintiffs’ personal injury and economic damages.

       80.     The acts of Defendants’ employees were the proximate cause of personal

injuries and economic losses suffered by the class members. These personal injuries

include death, hospitalization, infection, permanent damage to lungs, and other physical

ailments.


                                                                                         21
                           XIV. SIXTH CAUSE OF ACTION
                                  (Economic Losses)


       81.     Plaintiffs re-allege and incorporate by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       82.     In Texas, Plaintiffs can recover economic losses stemming from

Defendants’ intentional torts. See Sharyland Water Supply Corp. v. City of Alton, 354

S.W.3d 407, 418 (Tex. 2011).

       83.     In the instant case, Defendants intentionally operated a Biosecurity Level

4 lab in Wuhan, China. Defendants intentionally collected, harvested, and studied live

COVID-19 virus samples from bats in Southern China.

       84.     Defendants were aware that they were exposing the populace to a severe

and dangerous condition – specifically studying active and novel coronaviruses that had

not yet been transmitted to humans.

       85.     Once the outbreak occurred, Defendants then intentionally attempted to

stop news about the outbreak by imprisoning, sequestering, and charging scientists with

disorderly conduct and other crimes against the state.

       86.     Defendants then intentionally spread a false report that the COVID-19

virus was released in China by the U.S. Army and the United States.

       87.     Defendants intentional study of COVID-19 and the intentional cover-up

about the spread of the pandemic led to death, loss of jobs, loss of livelihoods, and

economic losses to the class members.

       88.     As a result, Plaintiffs and the class have suffered economic losses

including loss of jobs, business revenue, and other losses.




                                                                                         22
                          XV. SEVENTH CAUSE OF ACTION
                                 (Unjust Enrichment)


       89.     Plaintiffs re-allege and incorporate by reference the allegations contained

in the paragraphs above as if fully set forth herein.

       90.     Defendants improperly received and continue to improperly receive from

Plaintiffs and class members millions of dollars as result of the conduct alleged above,

through the sale of PPE (Personal Protective Equipment) to class members. This PPE is

used by class members to protect themselves from a pandemic created by Defendants’

intentional and negligent actions.

       91.     In the instant case, Defendants intentionally operated a Biosecurity Level

4 lab in Wuhan, China. Defendants intentionally collected, harvested, and studied live

COVID-19 virus samples from bats in Southern China.

       92.     Defendants were aware that they were exposing the populace to a severe

and dangerous condition – specifically studying active and novel coronaviruses that had

not yet been transmitted to humans.

       93.     Once the outbreak occurred, Defendants then intentionally attempted to

stop news about the outbreak by imprisoning, sequestering, and charging scientists with

disorderly conduct and other crimes against the state.

       94.     Defendants then intentionally spread a false report that the COVID-19

virus was released in China by the U.S. Army and the United States.

       95.     Defendants intentional study of COVID-19 and the intentional cover-up

about the spread of the pandemic led to death, loss of jobs, loss of livelihoods, and

economic losses to the class members.




                                                                                           23
       96.     In the instant case, Defendants negligently operated a Biosecurity Level 4

Containment Lab in Wuhan, China that led to an outbreak of COVID-19.

       97.     Defendants were negligent in the collection and study of novel

coronaviruses in bats, including COVID-19, a virus that is fatal to humans.

       98.     Defendants were negligent in the disposal of the COVID-19 sample. A lab

tech was ordered to destroy various active COVID-19 samples. However, due to

improper training and safety protocols, the lab tech became infected with COVID-19 and

then released the contagion into the general population.

       99.     Defendants discovered the release of COVID-19 into the general

population then intentionally began a cover-up to hide the release.

       100.    Defendants then began a disinformation campaign that blamed the United

States and the United States Army as the source of the COVID-19 outbreak.

       101.    Defendants’ negligence was the proximate cause of personal injuries

suffered by the class members. These personal injuries include death, hospitalization,

infection, permanent damage to lungs, and other physical ailments.

       102.    Defendants’ unjust enrichment by selling PPE (Personal Protective

Equipment) to Plaintiffs and class members to mitigate a virus released by the

Defendants is unconscionable. Defendants created a hazardous condition, then profited

by selling equipment to class members to mitigate that hazard.

       103.    As a result, Plaintiffs and the class have conferred a benefit on Defendants

to which Defendants are not entitled. Defendants have knowledge of this benefit,

wrongfully and deceptively obtained this benefit, and have voluntarily accepted and

retained the benefit conferred to it. Defendants will be unjustly enriched if they are

allowed to retain such funds and therefore, a constructive trust should be imposed on all


                                                                                         24
monies wrongfully obtained by Defendants and the money should be disgorged from

Defendant, and returned to Plaintiffs and the class.




                                PRAYER FOR RELIEF


WHEREFORE, Plaintiffs pray this Court enter a judgment against Defendants that:


   A.      This action be certified and maintained as a class action under Rule 23 of the

           Federal Rules of Civil Procedure and certify the proposed class as defined;

   B.      Awards compensatory and/or punitive damages as to all Causes of Action

           where such relief is permitted;

   C.      Awards Plaintiffs and proposed class members the costs of this action,

           including reasonable attorney’s fees and expenses;

   D.      Orders Defendants to immediately cease their wrongful conduct as set forth

           above;

   E.      Awards equitable monetary relief, including restitution and disgorgement of

           all ill-gotten gains, and the imposition of a constructive trust upon, or

           otherwise restricting Defendant’s ill-gotten gains, to ensure that Plaintiffs and

           proposed class members have an effective remedy;

   F.      Awards pre-judgment and post-judgment interest at the legal rate; and

   G.      Such further legal and equitable relief as this Court may deem just and proper.




   DATED: May 3, 2020                         Respectfully submitted,




                                                                                          25
      THE ROSALES LAW FIRM, LLC
      OMAR W. ROSALES
      Texas Bar No. 24053450
      14846 Valencia Cir S
      Harlingen, TX 78550
      (512) 955-0579 Tel
      www.owrosales.com


By:   /s/ Omar W. Rosales
      Omar W. Rosales
      Lead Counsel for Class
      Pending Admission Pro Hac Vice




                                       26
